Exhibit 10.2
 
TRI-VALLEY CORPORATION
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of April 19, 2011 by and among Tri-Valley Corporation, a Delaware corporation
(the “Company”), and the “Purchasers” named in that certain Stock Purchase
Agreement by and among the Company and the Purchasers, dated as of an even date
herewith (the “Purchase Agreement”). Capitalized terms used in this Agreement
without definition have the respective meanings ascribed thereto in the Purchase
Agreement.
 
The parties hereby agree as follows:
 
1.            Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Purchasers” means the Purchasers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Registrable Securities.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” means the Common Shares and any capital stock of the
Company issued or issuable with respect to the Common Shares as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise; provided, that, a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the
Securities Act, or (B) such security becoming eligible for sale by the
Purchasers pursuant to Rule 144 without volume restrictions.
 
“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.
 
“Required Purchasers” means the Purchasers holding a majority of the Registrable
Securities.
 
2.            Registration.
 
 

--------------------------------------------------------------------------------

 
(a) Registration Statements. Promptly following the closing of the purchase and
sale of the securities contemplated by the Purchase Agreement (the “Closing
Date”) but no later than thirty (30) days after the Closing Date (the “Filing
Deadline”), the Company shall prepare and file with the Commission one
Registration Statement on Form S-1, covering the resale of the Registrable
Securities. Subject to any Commission comments, such Registration Statement
shall include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Purchaser shall be named as an “underwriter” in the
Registration Statement without the Purchaser’s prior written consent. Such
Registration Statement also shall cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Purchasers and one counsel of
their choice prior to its filing or other submission. If a Registration
Statement covering the Registrable Securities is not filed with the Commission
on or prior to the Filing Deadline, the Company will make pro rata payments to
each Purchaser, as liquidated damages and not as a penalty, in an amount equal
to 1.0% of the aggregate amount invested by such Purchaser for each 30-day
period or pro rata for any portion thereof following the Filing Deadline for
which no Registration Statement is filed with respect to the Registrable
Securities. The filing of the Registration Statement shall terminate the
existence of any event giving rise to the payment of liquidated damages pursuant
to the foregoing sentence. Such payments shall constitute the Purchasers’
exclusive monetary remedy for such events, but shall not affect the right of the
Purchasers to seek injunctive relief. Such payments shall be made to each
Purchaser in cash no later than ten (10) days after the end of each 30-day
period. Notwithstanding anything else to the contrary contained herein,
liquidated damages, if any, payable pursuant to this Section 2(a) shall cease to
accrue after the date that is six (6) months after the Closing Date.
 
(b)           Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, and listing fees. In
no event shall the Company be responsible for any discounts, commissions, fees
of underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold, or any
legal fees or other costs of the holders.
 
(c)           Effectiveness.
 
(i)            The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Purchasers by facsimile or e-mail as promptly as practicable,
and in any event, within two (2) Trading Days, after any Registration Statement
is declared effective and shall simultaneously provide the Purchasers with
copies of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby. If (A) a Registration Statement
covering the Registrable Securities is not declared effective by the Commission
prior to the earlier of (i) five (5) Trading Days after the Commission shall
have informed the Company that no review of the Registration Statement will be
made or that the Commission has no further comments on the Registration
Statement or (ii) the 90th day after the filing date, or (B) after a
Registration Statement has been declared effective by the Commission, sales
cannot be made pursuant to such Registration Statement for any reason (including
without limitation by reason of a stop order, or the Company’s failure to update
the Registration Statement), but excluding any Allowed Delay (as defined below),
then the Company will make pro rata payments to each Purchaser, as liquidated
damages and not as a penalty, in an amount equal to 1.0% of the aggregate amount
invested by such Purchaser for each 30-day period or pro rata for any portion
thereof following the date by which such Registration Statement should have been
effective (the “Blackout Period”). Such payments shall constitute the
Purchasers’ exclusive monetary remedy for such events, but shall not affect the
right of the Purchasers to seek injunctive relief. The amounts payable as
liquidated damages pursuant to this paragraph shall be paid monthly within ten
(10) days of the last day of each month following the commencement of the
Blackout Period until the termination of the Blackout Period. The Blackout
Period shall expire upon the declaration of effectiveness by the Commission of
the Registration Statement (if the Blackout Period is covered by clause (A) of
this Section 2(c)(i)) or the date on which sales pursuant to the Registration
Statement may resume (if the Blackout Period is covered by clause (B) of this
Section 2(c)(i)). Such payments shall be made to each Purchaser in cash no later
than ten (10) days after the end of each 30-day period. Notwithstanding anything
else to the contrary contained herein, liquidated damages, if any, payable
pursuant to this Section 2(c) shall cease to accrue after the date that is six
(6) months after the Closing Date.
 
-2-

--------------------------------------------------------------------------------

 
(ii)            For not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section 2 in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading, or (C) to file a post-effective amendment to such
Registration Statement to comply with the undertakings required by Item 5 12(a)
of Regulation S-K (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Purchaser in writing of the commencement of and the
reasons for an Allowed Delay, but shall not (without the prior written consent
of a Purchaser) disclose to such Purchaser any material non-public information
giving rise to an Allowed Delay, (b) advise the Purchasers in writing to cease
all sales under the Registration Statement until the end of the Allowed Delay
and (c) use commercially reasonable efforts to terminate an Allowed Delay as
promptly as practicable.
 
(d)            Rule 415; Cutback If at any time the Commission takes the
position that the offering of some or all of the Registrable Securities in a
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 under the Securities Act or requires any
Purchaser to be named as an “underwriter”, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the Commission may
require to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “Commission Restrictions”); provided, however, that the
Company shall not agree to name any Purchaser as an “underwriter” in such
Registration Statement without the prior written consent of such Purchaser. Any
cut-back imposed on the Purchasers pursuant to this Section 2(d) shall be
allocated among the Purchasers on a pro rata basis. No liquidated damages shall
accrue as to any Cut Back Shares until such date as the Company is able to
effect the registration of such Cut Back Shares in accordance with any
Commission Restrictions (such date, the “Restriction Termination Date”). From
and after the Restriction Termination Date applicable to any Cut Back Shares,
all of the provisions of this Section 2 (including the liquidated damages
provisions) shall again be applicable to such Cut Back Shares; provided,
however, that (i) the Filing Deadline for the Registration Statement including
such Cut Back Shares shall be forty-five (45) days after such Restriction
Termination Date, and (ii) the date by which the Company is required to obtain
effectiveness with respect to such Cut Back Shares under Section 2(c) shall be
the 90th day immediately after the filing date of the Registration Statement
filed with respect to such Cut Back Shares.
 
-3-

--------------------------------------------------------------------------------

 
3.            Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will:
 
(a)           use commercially reasonable efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, and (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold without volume restrictions pursuant to
Rule 144 (the “Effectiveness Period”);
 
(b)           prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the Securities Act and
the Exchange Act with respect to the distribution of all of the Registrable
Securities covered thereby;
 
(c)           provide copies to and permit one counsel designated by the
Purchasers to review each Registration Statement and all amendments and
supplements thereto no fewer than five (5) days prior to their filing with the
Commission and not file any document to which such counsel reasonably objects;
 
(d)           furnish to the holders of Registrable Securities (i) promptly
after the same is prepared and publicly distributed, filed with the Commission,
or received by the Company (but not later than two (2) Trading Days after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the Commission or the staff of
the Commission, and each item of correspondence from the Commission or the staff
of the Commission, in each case relating to such Registration Statement (other
than any portion of any thereof which contains information for which the Company
has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Purchaser may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Purchaser that are covered by the related Registration Statement;
 
-4-

--------------------------------------------------------------------------------

 
(e)           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
(f)           prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Purchasers and their counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Purchasers
and do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;
 
(g)           use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;
 
(h)           immediately notify the Purchasers, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the Commission and
furnish to such holder a supplement to or an amendment of such Prospectus as may
be necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and
 
(i)           otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission under the Securities Act and
the Exchange Act, including, without limitation, Rule 172 under the Securities
Act, file any final Prospectus, including any supplement or amendment thereof,
with the Commission pursuant to Rule 424 under the Securities Act, promptly
inform the Purchasers in writing if, at any time during the Effectiveness
Period, the Company does not satisfy the conditions specified in Rule 172 and,
as a result thereof, the Purchasers are required to deliver a Prospectus in
connection with any disposition of Registrable Securities and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder; and make available to its security holders, as
soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve (12)
months, beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this subsection 3(i), “Availability Date” means the 45th day following the end
of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter).
 
-5-

--------------------------------------------------------------------------------

 
(j)            with a view to making available to the holders of Registrable
Securities the benefits of Rule 144 (or its successor rule) and any other rule
or regulation of the Commission that may at any time permit the Purchasers to
sell shares of Common Stock to the public without registration, the Company
covenants and agrees to use commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; and (ii) file with the
Commission in a timely manner (including any applicable extension periods) all
reports and other documents required of the Company under the Exchange Act.
 
4.            Obligations of the Purchasers.
 
(a)           Each Purchaser shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Trading Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Purchaser of the information the Company requires from such
Purchaser if such Purchaser elects to have any of the Registrable Securities
included in the Registration Statement. A Purchaser shall provide such
information to the Company at least two (2) Trading Days prior to the first
anticipated filing date of such Registration Statement if such Purchaser elects
to have any of the Registrable Securities included in the Registration
Statement. The Company shall not be required to include the Registrable
Securities of a holder thereof in a Registration Statement and shall not be
required to pay any liquidated or other damages under Sections 2(a) or 2(c)
hereof to such holder or other Person who fails to furnish to the Company a
fully completed selling stockholder questionnaire at least two Trading Days
prior to the Filing Date.
 
(b)           Each Purchaser, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
 
(c)           Each Purchaser agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(c)(ii), or (ii) the happening of an event pursuant to Section 3(h) hereof,
such Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Purchaser is advised by the Company that such dispositions
may again be made.
 
-6-

--------------------------------------------------------------------------------

 
5.            Indemnification.
 
(a)           Indemnification by the Company. The Company will indemnify and
hold harmless each Purchaser and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement or omission or alleged omission
of any material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state in a Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the Securities Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on a
Purchaser’s behalf and will reimburse such Purchaser, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon (i) a
Purchaser’s failure to comply with the prospectus delivery requirements of the
Securities Act, (ii) the use by a Purchaser of an outdated or defective
Prospectus after the Company has notified such Purchase in writing that the
Prospectus is outdated or defective, or (iii) an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Purchaser or any such controlling person in
writing specifically for use in such Registration Statement or Prospectus or
Blue Sky Application.
 
(b)           Indemnification by the Purchasers. Each Purchaser agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the Securities
Act) against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from (i) such Purchaser’s failure to comply
with the prospectus delivery requirements of the Securities Act; (ii) the use by
such Purchaser of an outdated or defective Prospectus after the Company has
notified such Purchase in writing that the Prospectus is outdated or defective;
or (iii) any untrue statement of a material fact or any omission of a material
fact required to be stated in the Registration Statement or Prospectus or
preliminary Prospectus or amendment or supplement thereto or in any Blue Sky
Application or necessary to make the statements therein not misleading, (A) to
the extent, but only to the extent that (1) such untrue statement or omission is
contained in any information furnished in writing by such Purchaser to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto or Blue Sky Application or (2)such
information relates to such Purchaser or such Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Purchaser expressly for use in a Registration Statement (it
being understood that the Purchaser has approved Annex A hereto for this
purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto. In no event shall the liability of a Purchaser be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Purchaser in connection with any claim relating to this Section 5 and the amount
of any damages such Purchaser has otherwise been required to pay by reason of
such untrue statement or omission) received by such Purchaser upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation, except in the case of fraud or willful
misconduct by such Purchaser.
 
-7-

--------------------------------------------------------------------------------

 
(c)            Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
 
Subject to the terms of this Agreement, all reasonable fees and expenses of an
indemnified party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such proceeding in a
manner not inconsistent with this Section 5) shall be paid to the indemnified
party, as incurred; provided, that the indemnified party shall promptly
reimburse the indemnifying party for that portion of such fees and expenses
applicable to such actions for which it is finally judicially determined (not
subject to appeal) such indemnified party is not entitled to indemnification
hereunder.
 
-8-

--------------------------------------------------------------------------------

 
(d)            Contribution. If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 5 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation except in the case of fraud or willful
misconduct by such holder.
 
6.            Miscellaneous.
 
(a)           Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and the Required Purchasers. The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Purchasers.
 
(b)           Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 5.4 of the Purchase
Agreement.
 
(c)           Assignments and Transfers by Purchasers. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Purchasers and
their respective successors and assigns. A Purchaser may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Purchaser to
such person, provided that such Purchaser complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected.
 
(d)           Assignments and Transfers by the Company. This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Purchasers, provided, however, that in
the event that the Company is a party to a merger, consolidation, share exchange
or similar business combination transaction in which the Common Stock is
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Purchasers in connection with such transaction unless such securities are
otherwise freely tradable by the Purchasers after giving effect to such
transaction.
 
-9-

--------------------------------------------------------------------------------

 
(e)           Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
(f)           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof..
 
(g)           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
(h)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
(i)           Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
(j)           Entire Agreement. This Agreement, together with the Purchase
Agreement and the exhibits and schedules hereto and thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
-10-

--------------------------------------------------------------------------------

 
(k)           Governing Law; Consent to Jurisdiction. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflicts of
law thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
(l)           WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(m)           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Trading Day, then such action may be taken or such right
may be exercised on the next succeeding Trading Day.
 
-11-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.
 
 
TRI-VALLEY CORPORATION
Address for Notice:
By:  /s/ Maston N. Cunningham                                        
4550 California Ave., Suite 600
Bakersfield, California 93309
Attn: President
Fax: (661) 378-8201
       Maston N. Cunningham          President and Chief Executive Officer  

 
With a copy to (which shall not constitute notice):
 
K&L Gates LLP
1900 Main Street
Suite 600
Irvine, CA 92614
Attn: Joshua A. Lane, Esq.
Fax: (949) 623-4456
 
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
-12-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Ironman Energy Master
Fund                                                                                      
 
Signature of Authorized Signatory of Purchaser: /s/ G. Bryan
Dutt                                                       
 
Name of Authorized Signatory: G. Bryan
Dutt                                                                                             
 
Title of Authorized Signatory: Managing
Director                                                                                      
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Iroquois Master Fund
Ltd.                                                                                           
 
Signature of Authorized Signatory of Purchaser: /s/
Illegible                                                                  
 
Name of Authorized Signatory:
Illegible                                                                                                  
     
 
Title of Authorized Signatory: Authorized
Signatory                                                                                  
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Iroquois Master Fund
Ltd.                                                                                           
 
Signature of Authorized Signatory of Purchaser: /s/
Illegible                                                                  
 
Name of Authorized Signatory:
Illegible                                                                                                  
     
 
Title of Authorized Signatory: Authorized
Signatory                                                                                  
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Calm Waters
Partnership                                                       
                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Richard S.
Strong                                                 
 
Name of Authorized Signatory: Richard S.
Strong                                                                                       
 
Title of Authorized Signatory: Managing
Partner                                                                             
          
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Chestnut Ridge Partners,
LP                                                                                         
 
Signature of Authorized Signatory of Purchaser: /s/
Illegible                                                                  
 
Name of Authorized Signatory:
Illegible                                                                                                  
     
 
Title of Authorized
Signatory: CFO                                                        
                                                       
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Glacier
Partners                                                
                                                              
 
Signature of Authorized Signatory of Purchaser: /s/ Peter
Costellanos                                                 
 
Name of Authorized Signatory: Peter
Costellanos                                                                                       
 
Title of Authorized
Signatory: Partner                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Chris F. Cave TOD J’lene
Cave                                                                                    
 
Signature of Authorized Signatory of Purchaser: /s/ Chris
Cave                                                             
 
Name of Authorized Signatory: Chris
Cave                                                                            
                      
 
Title of Authorized Signatory:             
                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Edward
Ajootian                                                                                              
              
 
Signature of Authorized Signatory of Purchaser: /s/ Edward
Ajootian                                                  
 
Name of Authorized Signatory: Edward
Ajootian                                                                                        
 
Title of Authorized Signatory:             
                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Frey Living Trust of
3-20-96                                                                                         
 
Signature of Authorized Signatory of Purchaser: /s/ Philip Frey
Jr.                                                        
 
Name of Authorized Signatory: Trustee -
Grantor                                                                                        
 
Title of Authorized Signatory:             
                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: George K. Hickox, Jr.                              
                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ George K. Hickox,
Jr.                                           
 
Name of Authorized Signatory: George K. Hickox,
Jr.                                                                                 
 
Title of Authorized Signatory:             
                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Jon
Mendiola                                                                                                  
               
 
Signature of Authorized Signatory of Purchaser: /s/ Jon
Mendiola                                                       
 
Name of Authorized Signatory: Jon
Mendiola                                                                                              
 
Title of Authorized Signatory:             
                                                                                                           
 
Email Address of Authorized
Signatory:                                                                                                       
 
Facsimile Number of Authorized
Signatory:                                                                                                 
 
Address for Notices to Purchaser:
_______________________________________________
 
_______________________________________________
 
_______________________________________________
 
_______________________________________________

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Plan of Distribution
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
 
- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
- an exchange distribution in accordance with the rules of the applicable
exchange;
 
- privately negotiated transactions;
 
- short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the Commission;
 
- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;
 
- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;
 
- a combination of any such methods of sale; and
 
- any other method permitted by applicable law.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
 

--------------------------------------------------------------------------------

 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
 
Each selling stockholder has advised us that they have not entered into any
written or oral agreements, understandings or arrangements with any underwriter
or broker-dealer regarding the sale of the resale shares. There is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale shares by the selling stockholders.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
-25-

--------------------------------------------------------------------------------

 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against certain
liabilities, including liabilities under the Securities Act and state securities
laws, relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold without volume restrictions pursuant to Rule 144 of
the Securities Act.
 
-26-